                            Case 3:19-cv-00288-RS Document 3 Filed 01/16/19 Page 1 of 2



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         John S. Battenfeld, Bar No. 119513
                     2   john.battenfeld@morganlewis.com
                         Brian D. Fahy, Bar No. 266750
                     3   brian.fahy@morganlewis.com
                         300 South Grand Avenue
                     4   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     5   Tel: (213) 612-2500
                         Fax: (213) 612 -2501
                     6
                         MORGAN, LEWIS & BOCKIUS LLP
                     7   Amy A. McGeever, Bar No. 296758
                         amy.mcgeever@morganlewis.com
                     8   One Market, Spear Street Tower
                         San Francisco, CA 94105-1596
                     9   Tel: (415) 442-1000
                         Fax: (415) 442-1001
                    10
                         Attorneys for Defendants
                    11   AMAZON.COM SERVICES, INC.; AMAZON
                         LOGISTICS, INC.
                    12

                    13
                                                   UNITED STATES DISTRICT COURT
                    14
                               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                    15

                    16
                         ADRIANA PONCE, on behalf of herself and      Case No.
                    17   all others that are similarly situated,

                    18                       Plaintiffs,
                                                                      DEFENDANTS’ CERTIFICATE OF
                    19                vs.                             INTERESTED PARTIES
                    20   AMAZON.COM SERVICES, INC., a
                         Delaware Corporation; AMAZON
                    21   LOGISTICS, INC., a Delaware Corporation;     [N.D. CAL. L.R. 3-15]
                         ALAIN MONIE, a California Resident; JOHN
                    22   BROWN, a California Resident; WILLIAM
                         GORDON, a California Resident; and Does 1-
                    23   100, inclusive,

                    24                       Defendants.

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                  DEFENDANTS’ CERTIFICATE OF
 BOCKIUS LLP                                                                             INTERESTED PARTIES
 ATTORNEYS AT LAW
   LOS ANGELES
                             Case 3:19-cv-00288-RS Document 3 Filed 01/16/19 Page 2 of 2



                     1          TO THE CLERK OF THE NORTHERN DISTRICT OF CALIFORNIA AND

                     2   PLAINTIFF AND HIS COUNSEL OF RECORD:

                     3          PLEASE TAKE NOTICE that, pursuant to Northern District of California Local Civil

                     4   Rule 3-15, the undersigned counsel of record for Defendants Amazon.com Services, Inc. and

                     5   Amazon Logistics, Inc. (collectively, “Amazon”) certifies as follows:

                     6          Amazon.com Services, Inc. is a wholly-owned subsidiary of Amazon.com, Inc. and

                     7   Amazon Logistics, Inc. is wholly owned by Amazon.com, Inc. Accordingly, Amazon.com, Inc.

                     8   may have a pecuniary interest in the outcome of this case. Amazon.com, Inc. has no parent

                     9   company, and no other publicly held company owns 10% or more of Amazon.com, Inc.’s stock.
                    10   This representation is made to enable the Court to evaluate possible disqualification or recusal.

                    11   Defendants will advise this Court in the event it learns of any additional parties that must be

                    12   identified pursuant to Local Rule 3-15.

                    13   Dated: January 16, 2019                               MORGAN, LEWIS & BOCKIUS LLP
                    14

                    15                                                         By /s/ Amy A. McGeever
                                                                                  John S. Battenfeld
                    16                                                            Brian D. Fahy
                                                                                  Amy A. McGeever
                    17
                                                                               Attorneys for Defendants
                    18                                                         AMAZON.COM SERVICES, INC.;
                                                                               AMAZON LOGISTICS, INC.
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                      DEFENDANTS’ NOTICE OF INTERESTED
 BOCKIUS LLP                                                               2                   PARTIES AND CORPORATE
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                                DISCLOSURE STATEMENT
